DETAILED CORRESPONDENCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
Claims 26-34 are pending and subject to examination.

Priority
The instant application is a DIV of US application 16/535,199 (now US patent 11168338) which is a CON of US Application 14/755,869 (now US Patent 10378027) which is a 371 of PCT/US14/27335 filed 14 March 2014, which claims benefit of US Provisionals: 61/921,007; 61/838,178; 61/838,148 and 61/799,647 filed: 12/26/2013; 06/21/2013; 06/21/2013 and 03/15/2013, respectively.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06 September 2022, 10 August 2022 and 18 April 2022 have been considered by the examiner.  See initialed and signed PTO/SB08’s.  All FOR and NPL references cited but not found in the instant application can be located in the parent application.

Claim Objections
Claim 29 objected to because of the following informalities:  the species name “S. pyogenes” should be italicized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite specific amino acid positions in an inactive Cas9 protein.  However, the limitations of D10, E762, H983 or D986, or H840 + N863 only makes sense when referencing a specific protein and a specific sequence.  There notably are many different Cas9 proteins from different bacteria, wherein the amino acids listed would not match.  In addition, there are no structural limitations of said Cas9 protein, e.g. it could have insertions or deletions which would make the reference and limitations to D10, for example, obsolete.  
Referencing a specific species from which the Cas9 protein is directed, e.g. wherein the catalytically inactive Cas9 protein comprises mutations corresponding to the positions D10, E762, H983 or D986, or H840 + N863 from S. pyogenes would remedy the noted deficiency (e.g. making the claims depend from claim 29).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 26-27 and 28-34 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Zhang et al. (US 2014/0186958 – cited on IDS 12/02/2019; with priority to US Provisional 61/736,527 (December 2012), support for the limitations of the specific repressor enzyme is found in paragraph 0070 of said Provisional application).
The claims in their broadest are drawn to method of silencing or repressing expression of a target gene in a cell, the method comprising expressing a fusion protein comprising catalytically inactive CRISPR associated (dCas9) protein linked to a heterologous functional domain, wherein said domain is a transcriptional silencer or transcriptional repression domain; and one or more gRNA’s directed to the target gene.
Zhang et al. teach methods of modifying gene expression at a genomic location of interest (e.g. target gene) by contacting a cell with a chimeric fusion protein comprising inactive CRISPR/inactivated caspase-9 enzyme (dCas or inCas) from S. pyogenes fused to a DNA modifying enzyme such as a transcriptional repressor domain for instance, a KRAB domain, a SID domain or a SID4X domain in conjunction with sgRNA (See claim 29; paragraph 0021).  Said dCas9 is made inactive by utilizing specific point mutations in said Cas9 such as D10A, E762A, H840A, N863A and/or D986A – See Abstract; paragraphs, 0009-0010, 0020, 0033, 0036, 0037; Example 4).  Said fusion proteins and gRNA are utilized in methods for transcription activation (VP64) or repression (SID4X) of specific targeted genes in transfected cells (See Figures 23A-G; Figure 25, Figure 27, paragraph 0065 and Example 7).  [Regarding instant claims 26-27, 29-31].
It is noted, that while paragraph 0020 recites describes multiple, alternative heterologous polypeptides which could be utilized in the methods as partners with the dCas9 fusion protein, the disclosure is one of only four specific alternative embodiments and therefore, one of ordinary skill would have immediately envisaged such fusion proteins of dCas9 and KRAB, SID or SIDX4.
The order of the fusion protein can be N-[dCas-DNA modifying enzyme]-C or N-[ DNA modifying enzyme-dCas]-C (see paragraph 0075-81; Example 5, Table 2) [Regarding instant claim 33].  
Said fusion can comprise a nuclear localization signal (See Figure 7 and 9 and paragraphs 0049, 0051, 0125) and linkers.  The linkers can be GGGGS3, EAAAK3 or GGGGGS3 (See Figure15 and paragraph 0057; Example 5, Table 2).  Said fusion can further comprise epitope tags which can be 6xHis or FLAG tags or Myc tags (see paragraphs 0033, 0132, 0236, 0243; Figure 15, Table 2) - [Regarding instant claims 33 and 34].  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of U.S. Patent No. 10,119,133. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another, being related by product and process of use.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
The instant claims in their broadest are drawn to a method of silencing or repressing expression of a target gene in a cell, the method comprising expressing (i) a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain, wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, and (ii) one or more guide RNAs directed to the target gene.
Dependent claim 28, recites that the heterologous transcriptional silencer is a heterochromatin protein 1 (HP1).
Claim 3 of the ‘133 patent in its broadest is drawn to a method of modifying a target region of dsDNA by introducing into the cell a SpdCas9-heretologous functional domain fusion protein and gRNA.  Dependent claims 6 and 9 state that the heterologous functional domain is a transcriptional silencer domain such as an HP1 protein.  
As such, the claims differ in that claim 3 of the ‘133 patent is narrower in scope by reciting specific gRNA SEQ ID NO: 4.  However, this would necessarily anticipate the broader scope of the instant claims.  In addition, when combining instant claims 26 and 28-29 and then patented claims 3, 6 and 9, both sets of claims recite methods of gene silencing a target gene of interest by utilizing Sp dCas9 and a heterochromatin protein 1 to achieve said gene silencing.  
As such, the claims are deemed obvious variations of one another.

Claims 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,119,133 in view of Zhang et al. (US 2014/0186958 – cited on IDS 12/02/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another, being related by product and process of use.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
The instant claims in their broadest are drawn to a method of silencing or repressing expression of a target gene in a cell, the method comprising expressing (i) a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain, wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, and (ii) one or more guide RNAs directed to the target gene.
Dependent claim 27, recites that the heterologous transcriptional silencer is a KRAB domain, ERD domain or SID domain.
Claim 3 of the ‘133 patent in its broadest is drawn to a method of modifying a target region of dsDNA by introducing into the cell a SpdCas9-heretologous functional domain fusion protein and gRNA.  Dependent claim 6 recites that the heterologous functional domain is a transcriptional silencer domain.
Thus, the ‘133 patent does not teach what kind of heterologous domain is utilized in the method as a silencer domain.  Zhang et al. teach methods of modifying gene expression at a genomic location of interest (e.g. target gene) by contacting a cell with a chimeric fusion protein comprising inactive CRISPR/inactivated caspase-9 enzyme (dCas or inCas) from S. pyogenes fused to a DNA modifying enzyme such as a transcriptional repressor domain for instance, a KRAB domain, a SID domain or a SID4X domain in conjunction with sgRNA (See claim 29; paragraph 0021).  Said dCas9 is made inactive by utilizing specific point mutations in said Cas9 such as D10A, E762A, H840A, N863A and/or D986A – See Abstract; paragraphs, 0009-0010, 0020, 0033, 0036, 0037; Example 4).  Said fusion proteins and gRNA are utilized in methods for transcription activation (VP64) or repression (SID4X) of specific targeted genes in transfected cells (See Figures 23A-G; Figure 25, Figure 27, paragraph 0065 and Example 7).  Zhang et al. teach that these enzyme can be combined with gRNA and introduced into a cell for the purpose of modifying a target region of dsDNA (See paragraphs 008-041 and 70).   Therefore it would be obvious to select specific heterologous functional domains such a transcription activators (like VP64) or transcription repression domains such as KRAB or SID because both the ‘604 patent claim 17 and Zhang et al. teach utilizing S. pyogenes dCas fusion proteins for the same purpose.  As such, one skilled in the art would be both motivated to utilize the specific heterologous domains as taught by Zhang et al. and to use them with an expectation of the success.  As such, when combined, the ‘133 patent and Zhang et al. render obvious instant claim 27.

Claims 26-27 and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 9,567,604 in view of Zhang et al. (US 2014/0186958 – cited on IDS 12/02/2019). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another, being related by product and process of use.  It is noted, MPEP 804.01(A) states that prohibition against double patenting rejections under 35 U.S.C. 121 does not apply when applicants have voluntarily filed two or more applications.  
The instant claims in their broadest are drawn to a method of silencing or repressing expression of a target gene in a cell, the method comprising expressing (i) a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain, wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, and (ii) one or more guide RNAs directed to the target gene.
Dependent claim 27, recites that the heterologous transcriptional silencer is a KRAB domain, ERD domain or SID domain.
Claim 17 of the ‘604 patent in its broadest is drawn to a method of modifying a target region of dsDNA by introducing into the cell a SpdCas9-heretologous functional domain fusion protein and gRNA.  Thus, the ‘604 patent does not teach what kind of heterologous domain is utilized in the method. Zhang et al. teach methods of modifying gene expression at a genomic location of interest (e.g. target gene) by contacting a cell with a chimeric fusion protein comprising inactive CRISPR/inactivated caspase-9 enzyme (dCas or inCas) from S. pyogenes fused to a DNA modifying enzyme such as a transcriptional repressor domain for instance, a KRAB domain, a SID domain or a SID4X domain in conjunction with sgRNA (See claim 29; paragraph 0021).  Said dCas9 is made inactive by utilizing specific point mutations in said Cas9 such as D10A, E762A, H840A, N863A and/or D986A – See Abstract; paragraphs, 0009-0010, 0020, 0033, 0036, 0037; Example 4).  Said fusion proteins and gRNA are utilized in methods for transcription activation (VP64) or repression (SID4X) of specific targeted genes in transfected cells (See Figures 23A-G; Figure 25, Figure 27, paragraph 0065 and Example 7).  Zhang et al. teach that these enzyme can be combined with gRNA and introduced into a cell for the purpose of modifying a target region of dsDNA (See paragraphs 008-041 and 70).   Therefore it would be obvious to select specific heterologous functional domains such a transcription activators (like VP64) or transcription repression domains such as KRAB or SID because both the ‘604 patent claim 17 and Zhang et al. teach utilizing S. pyogenes dCas fusion proteins for the same purpose.  As such, one skilled in the art would be both motivated to utilize the specific heterologous domains as taught by Zhang et al. and to use them with an expectation of the success.  As such, when combined, the ‘604 patent and Zhang et al. render obvious instant claims 26-27 and 29-34.

Claims 26 and 28-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,168,338. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of one another.  
It is noted, the restriction requirement in the parent application was withdrawn.  The following was explicitly stated when said restriction requirement was withdrawn: “In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.”  Thus, even though Applicant’s have filed the instant application as a Divisional, safe harbor does not exist because the restriction requirement between the product and method claims was withdrawn.
The instant claims in their broadest are drawn to a method of silencing or repressing expression of a target gene in a cell, the method comprising expressing (i) a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a heterologous functional domain, wherein the heterologous functional domain is a transcriptional silencer or transcriptional repression domain, and (ii) one or more guide RNAs directed to the target gene.
Dependent claim 28, recites that the heterologous transcriptional silencer is a heterochromatin protein 1 (HP1).
The claims in the ‘338 patent in their broadest are drawn to the following: A fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a Heterochromatin Protein 1 (HP1) (claim 1); A method of decreasing expression of a target gene in a cell, the method comprising expression a fusion protein comprising catalytically inactive CRISPR associated 9 (dCas9) protein linked to a Heterochromatin Protein 1 (HP1) (e.g. the fusion of claim 1) in a cell, and one or more guide RNA’s directed to the target gene.
Thus, the claims when taking into consideration instant claims 26 and 28 combined, claims 1 and 10 of the ‘338 patent are of the same scope.  In addition, claims 10 (and 1) of the ‘338 patent would necessarily anticipate instant claim 26 and thus are subject to non-statutory obvious double patenting.  See MPEP 804(II)(B)(1).  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        29 September 2022